IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1370-05


WILLIE ALLEN CLAY, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS COUNTY



 Per Curiam.

O R D E R



	The Court grants discretionary review on the ground raised in the State's petition.  In
addition, the Court grants review on its own motion and would request briefing from the
parties on the following question:
	What is the proper test for analyzing harm when considering the effects of the
erroneous admission of evidence barred by Crawford v. Washington?

	The Clerk of this Court will send copies of this order to the Court of Appeals for the
First District, the State Prosecuting Attorney, the District Attorney for Harris County, and
Appellant. 

En Banc

Entered February 1, 2006
Do Not Publish